Citation Nr: 0515948	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-21 815	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for a service-connected 
incurvated dystrophic nail of the left great toe, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1945 to November 1946, and from October 1948 to October 1952.

2.  In June 2000 the Board granted an increased rating of 10 
percent for the service connected incurvated dystrophic nail 
of the left great toe.  That decision is final.

3.  A subsequent June 2000 rating decision implemented the 
Board's decision.

4.  During a July 2002 a hearing the undersigned Veterans Law 
Judge indicated that apparently a notice of disagreement had 
been filed regarding the assignment of a 10 percent rating 
for the service connected incurvated dystrophic nail of the 
left great toe.

5.  As there was no claim pending concerning the issue of 
entitlement to an increase rating for the incurvated 
dystrophic nail of the left great toe, any notice of 
disagreement is invalid.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
claim of entitlement to increased ratings for incurvated 
dystrophic nail of the left great toe.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2000 the Board granted an increased rating of 10 
percent for the service connected incurvated dystrophic nail 
of the left great toe.  That decision is final.  38 U.S.C.A. 
§ 7104.  A subsequent June 2000 rating decision implemented 
the Board's decision.  In June 2000 the veteran submitted a 
notice of disagreement concerning the June 2002 decision by 
the RO.  

In a letter received in July 2000 the veteran indicated that 
he was disagreeing with the effective date assigned for the 
increased rating.

In July 2002 a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  At that time the 
undersigned Veterans Law Judge indicated that apparently a 
notice of disagreement had been filed regarding the 
assignment of a 10 percent rating for the service connected 
incurvated dystrophic nail of the left great toe.  

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case has been furnished. See 38 
C.F.R. § 20.200.  

A notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result. 
See 38 C.F.R. § 20.201 (2004).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

Here, there was no claim pending and therefore, there can be 
no valid notice of disagreement.  As such there no 
allegations of errors of fact or law for appellate 
consideration as there is no claim pending.  Accordingly, the 
case is dismissed.


ORDER

The appeal is dismissed.


                       
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


